United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS          April 24, 2003
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 02-20085
                         Conference Calendar


UNITED STATES OF AMERICA,
                                     Plaintiff-Appellee,

versus

VIRGILIU BUIUC, also known as Massimiliano
Bartolozzi,
                                   Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-553-3
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Virgiliu Buiuc has moved

for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).      Buiuc has not filed

a response.    Our independent review of the brief and the

record discloses no nonfrivolous issue in this direct appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and Buiuc’s

APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.